IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


NATHANIEL CLARANCE CLARK,                 : No. 162 WM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS, BLAIR              :
COUNTY, PENNSYLVANIA,                     :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 18th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.